DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious the claimed hydraulic drive systems of a construction machine as claimed in claims 1 or 7. The prior art discloses various portions of the claimed invention but does not provide sufficient rationale to combine the portions and the prior art fails to disclose or render obvious the entirety of the claimed invention as claimed in claims 1 or 7. A listing of pertinent prior art have been provided in the conclusion section below. While there are a plethora of references that disclose hydraulic systems that recover energy from a lowering boom or turning motor deceleration via an accumulator or regeneration motors via various valves, the specified claimed configuration of accumulator, regenerative motor, and valve connections including being connected to a portion of a pump suction line downstream a provided check valve in the suction line, combined with the specified control limitations, and among other claimed features are combined together to form a novel and non-obvious hydraulic drive system. Applicant’s invention makes it possible to prevent changes in the pressure of the accumulator from affecting a boom lowering speed or a turning speed when a boom lowering operation or a turning deceleration operation is performed.

Claims 2-6 and 8-13 are allowed because they depend from allowed independent claims 1 or 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kondo et al. (US 11035100) and Kondo et al. (US 2020/0407946) discloses an accumulator connected to the pump delivery line and the pump suction line downstream a check valve provided on the pump suction line via an accumulator switching valve
Wu (US 9932722),  Wu (US 10100847) Fig. 11 discloses turning discharge valve that flows oil from one of the turning supply lines to a regenerative motor which corresponds to applicant’s claimed second turning discharge valve.
Nishikawa et al. (US 10006473) discloses a turning discharge valve that flows oil from one of the turning supply lines to tank which corresponds to applicant’s claimed first turning discharge valve.
Cherney et al. (US 7124576) and Zhang et al. (US 7269944) both disclose an accumulator switching valve that connects an accumulator to a portion of the pump suction line downstream a check valve
Stephenson et al. (US 2008/0110166) discloses an accumulator connected to pump discharge line and pump suction line downstream from a check valve, with various energy recovery operations
Kondo (US 2018/0291935) discloses a hydraulic system in which return fluid from a boom cylinder is returned to the pump suction line downstream from a check valve and a relief valve, and discloses a regenerative motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        December 16, 2021